                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00273-RJC-DSC


 CS TECHNOLOGY INC. et. al.,                  )
                                              )
                                              )
                 Plaintiffs,                  )
                                              )
 v.                                           )
                                              )
 HORIZON RIVER TECHNOLOGIES                   )
 LLC,                                         )
                                              )
                 Defendant.                   )



       THIS MATTER is before the Court on “Defendant’s Renewed Motion to Compel”

(document # 146) and “Motion to Compel Discovery from Third-Parties” (document #146).

       In its Renewed Motion to Compel, Defendant again seeks Plaintiffs’ billing and

timekeeping records related to projects for Bank of America and JP Morgan Chase Bank. (Second

Requests for Production Nos 1-10).      This information is relevant to Defendant’s RICO

Counterclaim.

       The Court previously ordered that “[Defendant’s initial] Motion [to Compel] is DENIED

WITHOUT PREJUDICE as to billing and timekeeping records related to projects for Bank of

America and JP Morgan Chase Bank (Second Requests for Production Nos 1-10). The Motion

may be renewed following denial of any motion to dismiss Defendant’s RICO claim.” “Order”

(document #97). The undersigned has recommended that Plaintiffs’ Motion to Dismiss the RICO

Counterclaim be denied. See “Memorandum and Recommendation” (document #132). The

Memorandum and Recommendation is pending before the presiding District Judge. To promote
judicial efficiency and economy, Defendant’s Renewed Motion to Compel will be granted in part

as ordered below.

       In its Motion to Compel Discovery from Third-Parties, Defendant seeks to compel

responses to four third-party Subpoenas. The Court previously denied Plaintiffs’ Motion to Quash

those Subpoenas. See “Order” (document #133). That Order has not been appealed. Defendant

has withdrawn its Motion as to two third-parties who complied with the Subpoenas. See Document

#147. The other third-parties have not responded to the Motion. For those reasons, Defendant’s

Motion to Compel Discovery from Third-Parties Advantage 1 Solutions and Maintech Inc. is

granted.

       NOW THEREFORE IT IS HEREBY ORDERED that:

       1. “Defendant’s Renewed Motion to Compel” (document # 145) is GRANTED IN PART,

that is, within fifteen days of a denial of Plaintiffs’ Motion to Dismiss the RICO Counterclaim

(document #102), Plaintiffs shall fully respond to Defendant’s Second Requests for Production.

       2. Defendant’s “Motion to Compel Discovery from Third-Parties” (document #146) is

GRANTED as to Advantage 1 Solutions and Maintech Inc. They shall fully respond to the

Subpoenas within fifteen days of this Order.

       3. The Clerk is directed to send copies of this Order to counsel for the parties, including

but not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..

       SO ORDERED.
                                      Signed: January 24, 2020
